DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statement (IDS) filed on 10/22/2020 and 01/11/2021 are attached to the instant Examiner’s Answer. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR § 1.83(a) because Figures 5 and 8 show nucleotide sequences without sequence identifiers (i.e., “SEQ ID NO:X”) in the figure or in the Brief Description of the Drawings. When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing, and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02.
	For the sake of completeness, it is noted that the Specification refers to SEQ ID NOs:1-2 when describing Fig. 5 (paragraph 0015); and it also refers to SEQ ID NOs:1-4 when describing Fig. 8 (paragraph 0018). However, it is unclear which sequences in the drawings are referenced by these sequence identifiers (SEQ ID NOs:1-4). As well, are SEQ ID NOs:1-2 identical in Fig. 
	Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
Color photographs and color drawings are not accepted unless a petition filed under 37 CFR § 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR §  1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification: 
	“The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.”
See 37 CFR § 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR § 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web. Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  
	The objection to the drawings will not be held in abeyance.

Specification
The use of the trademark BLAST® (e.g., at page 14, paragraph 0037) has been noted in this application. The Basic Local Alignment Search Tool (BLAST)® is a registered trademark of the National Library of Medicine. The registered trademark symbol ® should be included following the trademarks wherever they appear, and the trademarks should be accompanied by the generic terminology. 
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. 
	Appropriate correction is required.	

Status of Claims
Claims 1-19 are pending and are examined in this Office Action.

Claim Objections
Claim 1 is objected to for reciting in line 1 the transitional term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 1 of claim 1. 
	Appropriate correction is required.	

Claim Rejections - 35 USC § 101
	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-19 are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. 
	The instantly pending claims are method claims. The judicial exception is the correlation of the obtained genotypic information with determining a kernel having a desired genotype. 
	The claims are drawn to methods of “obtaining” a doubled haploid plant, which apply the natural principle of a correlation of individual genotypes (of haploid embryos) and particular phenotype(s); and where obtaining a doubled haploid plant is just an intended goal. These claims read on thought processes, i.e., visually observing plants, and naturally occurring phenomena (an 
	Indeed, Applicants acknowledge that “double haploid plants can occur spontaneously in nature”; see Specification, page 7, paragraph 0022.  
	As the steps of  “providing”, “determining”, “distinguishing”, “selecting”, and “producing” a plant are very generally recited, the combination of  “providing”, “determining”, “distinguishing”, “selecting”, and “producing” is together reasonably interpreted as mere data gathering. “Providing”, “determining”, “distinguishing”, “selecting”, and “producing” plants was well understood, conventional, and routinely performed in the art at the time the application was filed. Furthermore, the limitation of genotyping breeding individuals at a plurality of markers or alleles does not change the steps to be performed. See MPEP § 2106.05(g) for a discussion on See also MPEP § 2106.05(h) for a discussion on generally linking the use of a judicial exception to a particular technological environment or field of use. In addition, the courts have also identified limitations that did not integrate a judicial exception into a practical application; for example, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring processes, nucleotides, cells, and organisms; without significantly more. The claimed methods have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 102/103
A rejection under 35 U.S.C. § 102 or § 103 does not require the same analysis as a rejection under 35 U.S.C. § 102 or a rejection under 35 U.S.C. § 103. The rejection is made because the Examiner cannot determine whether the prior art composition possesses characteristics that are not recited in the art. The Examiner does not have sufficient facts to determine whether the claimed compositions, polynucleotides, polypeptides and organisms are inherently the same as the prior art compositions, polynucleotides, polypeptides and organisms. In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art compositions, polynucleotides, polypeptides and organisms differ. Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. In re Best
Claims 1-19 are rejected as being anticipated under 35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103, over ARMSTRONG (Armstrong et al., PCT International Patent Application Publication WO 2018/052919 A1, published 22 March 2018; see IDS filed 10/22/2020). 
	The claims are drawn to a method of obtaining a doubled haploid plant with a selected genotype comprising the steps of: a) providing a plurality of haploid kernels; b) determining the genotype of the haploid embryo of said kernels, wherein said determining comprises distinguishing the genotype of the haploid embryo from the endosperm genotype of the kernel comprising the haploid embryo; c) selecting a kernel having a desired genotype; and d) producing a doubled haploid plant from the selected kernel; wherein said determining comprises quantifying the alleles present in the endosperm of a given haploid kernel at a marker locus to determine the allele ratio present in said endosperm, quantifying the alleles present at two or more marker loci, detecting in said endosperm at least one haplotype present in the haploid kernels, identifying the nucleotide sequence present in said endosperm; further comprising comparing said nucleotide sequence to the genomic sequence present in either or both of the parents of the haploid kernels; and wherein said plurality of haploid kernels comprises at least 50 haploid kernels.
	ARMSTRONG teaches methods and compositions for genome editing via haploid induction, and teaches methods and compositions for effecting genome modification using genome editing in combination with haploid induction crosses (i.e., a method of obtaining a doubled haploid plant with a selected genotype) (entire document; see Title, Abstract, page 1, paragraph0003, for example).   

	ARMSTRONG teaches that haploid induction can be confirmed by the presence/absence of a phenotypic marker in the seed coat, aleurone, embryo, endosperm, or a combination thereof. As a non-limiting example, the corn R-nj color marker (R is a locus that conditions red and purple anthocyanin pigmentation), which colors the crown portion of the seed aleurone and the embryo red or purple, can be incorporated into a HI (haploid induction) inducing corn line (page 10, paragraph 0033). Haploid induction can also be confirmed by molecular markers, and/or by a morphological marker capable of distinguishing haploid embryos from diploid embryos, which marker is incorporated into a genome of a HI plant (i.e., determining the genotype of the haploid embryo; wherein said allele sequence is polymorphic in the origin parent) (Id.). 
	ARMSTRONG teaches facilitating the identification, differentiation and/or sorting of haploid embryos from diploid embryos (i.e., selecting a kernel having a desired genotype) (page 10, paragraph 0033). When the HI line comprising R-nj is crossed as a male onto a colorless female line, haploid candidates can be selected by choosing seeds that have a R-nj pattern in the endosperm (i.e., selecting a kernel having a desired genotype; detecting in the endosperm the presence or absence of an allele in the haploid kernel; detecting in said endosperm at least one haplotype present in the haploid kernels) coupled with a colorless embryo (i.e., said determining comprises distinguishing the genotype of the haploid embryo from the endosperm genotype of the kernel comprising the haploid embryo) (Id.). Haploid induction can also be confirmed by molecular markers that indicate a lack of heterogeneity (i.e., inferring one or more alleles present at one or more markers associated with genotypes). Such markers can be examined by Id.). 
	ARMSTRONG teaches that haploid doubling allows the generation of a plant that is homozygous at all loci in the nuclear genome in a single generation. In one aspect, a haploid plant is converted to a doubled haploid plant (page 10, paragraph 0034). 
	ARMSTRONG teaches that the invention can be used with corn or maize cells, soybean cells, wheat cells, etc. (i.e., plurality of haploid kernels) (page 28, paragraph 0088). A plant cell can be selected from the group consisting of a corn immature embryo cell, a corn mature embryo cell, a corn seed cell, a soybean immature embryo cell, a soybean mature embryo cell, a soybean seed cell, a wheat immature embryo cell, a wheat mature embryo cell, a wheat seed cell, and others (paragraph 0089, bridging pages 28-29). HI (haploid induction) plants are of a species selected from the group consisting of a corn plant, a wheat plant, a soybean plant, and others (page 9, paragraph 0030). 
	ARMSTRONG teaches that desired haploid progeny can be identified using any method and marker, which can screen and/or identify haploid progeny containing the desired edit, including, but not limited to, any method of detecting or determining nucleotide and/or amino acid sequences produced in or by plant cells and/or tissues (e.g. phenotypic screening, DNA sequencing, protein sequencing, DNA mismatch analysis, a high resolution melting curve analysis of PCR amplicons containing the target sequence, or other molecular methods (paragraph 00122, bridging pages 37-38). 
	In Example, 1, ARMSTRONG teaches receipt of the donor transgene in the induced haploid seed, which is confirmed via PCR or other molecular methods known to those skilled in the art (page 42, paragraph 00139). Following confirmation of donor transgene integration and Id.).
	ARMSTRONG teaches 29 polymorphic markers that spread across maize genome and are informative between the inducer genome and the tester lines, which were selected to confirm ploidy by endpoint TaqMan PCR assay (Table 1; page 50, paragraph 00163). Haploid seeds were homozygous and diploid seeds were heterozygous for these polymorphic markers (i.e., said determining the genotype comprises quantifying the alleles present in the endosperm of a given haploid kernel at a marker locus to determine the allele ratio present in said endosperm; determining the alleles present at a higher ratio at said marker loci; determining comprises detecting in the endosperm the presence of allele sequence, which is a multiallelic polymorphism) (page 50, paragraph 00163). See also Table 1 on page 52 for the described SNP positions of the 29 polymorphic markers (i.e., multiallelic polymorphism is a single nucleotide polymorphism (SNP); allele quantification assay is quantitative polymerase chain reaction (PCR)).
	ARMSTRONG teaches and claims (page 3, paragraph 0012; claim 106 of ARMSTRONG, for example) that the method further comprises recovering an F1 hybrid plant from the cross of the first and second plant, and further crossing the F1 hybrid plant to obtain a progeny plant comprising the modified genome of the second plant. A progeny plant can be from any filial generation, e.g., F1, F2, F3, F4, F5, F6, F7, etc. (page 5, paragraph 0018).
	ARMSTRONG teaches methods where 29 polymorphic markers that spread across maize genome and are informative between the inducer genome and the tester lines were selected to confirm ploidy by endpoint TaqMan PCR assay (i.e., said determining comprises quantifying the 1) (Table 1 on page 52; page 50, paragraph 00163). Haploid seeds were homozygous and diploid seeds were heterozygous for tested polymorphic markers, and of the 237 testcross progenies that germinated and produced plants, 233 testcross progenies were diploids, while 4 out of the 237 testcross progenies were confirmed to be haploid (i.e., said determining comprises determining the alleles present at a higher ratio at [said] marker locus) (Id.). 
	ARMSTRONG teaches and claims (claims 1-2 of ARMSTRONG, for example) a method that comprises providing a first plant comprising at least one Genome Editing Component (GEC), and crossing the first plant with a second plant to generate a modified genome of the second plant, recovering (i.e., producing) a third plant from the cross of the first and second plant, wherein the third plant substantially lacks the GEC, and wherein the first plant is a haploid inducer plant (i.e., said allele’s DNA sequence is present in haploid kernels’ origin parent and absent from the haploid inducer parent of the haploid kernels) (pages 2-3, paragraphs 0009-0012). 
	ARMSTRONG teaches backcrossing plants containing desired sequences (genome editing components (GECs)) to a recurrent parent that lacks the sequences, and selecting for those progeny that have lost the GEC but retain the desired edit incorporated into their genome (i.e., comparing said nucleotide sequence to the genomic sequence present in either or both of the parents of the haploid kernels) (page 2, paragraph 0006). 
	ARMSTRONG further teaches that the result of making a cross is to produce a progeny zygote cell. The zygote cell need not contain genetic material from both parents, for example, a 
	ARMSTRONG also teaches the generation and planting of a plurality of a total of 284 testcross progeny seeds (i.e., at least 50 haploid kernels). These were then subject to analysis using 29 polymorphic markers that spread across maize genome and are informative between the inducer genome and the tester lines were selected to confirm ploidy by endpoint TaqMan PCR assay (page 50, paragraph 00163). 
	Accordingly, ARMSTRONG anticipated the claimed invention.
	Alternatively, it is possible that ARMSTRONG does not explicitly teach every single step of the instant claims, and perhaps this could result in a method that is not identical to the instantly claimed method(s). However, it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the application was filed to use the compositions and methods taught by ARMSTRONG, to improve plant breeding using haploid induction and to genotype haploid embryos using molecular assays, and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of improving plant breeding using haploid induction and genotyping haploid embryos using molecular assays (as taught by ARMSTRONG).  
	Bioinformatic analysis, in silico genome analyses of crop plants, phenotype analyses, plant breeding, genotyping, marker, allele, and SNP identification, haploid induction, creating doubled haploid plants, and analyzing and determining the genotype of (at least 50) kernel 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 	
Dong et al., METHODS FOR CREATING DOUBLE HAPLOID PLANTS, PCT International Patent Application Publication WO 2017/011737 Al, published 19 January 2017; see IDS filed 10/22/2020. 

Summary
No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ”Microhaplotype” refers to the combination of alleles of two or more markers that are close enough to each other that they can be detected using a single molecular assay such as sequencing a DNA molecule or conducting a TaqMan-like assay; see Specification, page 20, paragraph 0052.